Citation Nr: 1333431	
Decision Date: 10/24/13    Archive Date: 10/24/13

DOCKET NO.  09-19 017A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for service-connected mild patellofemoral syndrome, right knee.

2.  Entitlement to an initial compensable rating for service-connected patellofemoral syndrome, left knee, prior to August 20, 2009.

3.  Entitlement to a disability rating in excess of 10 percent for service-connected patellofemoral syndrome, left knee, for the period after August 20, 2009.

4.  Entitlement to service connection for residuals of a head injury (traumatic brain injury).  


REPRESENTATION

Appellant represented by:	Michael T. Sullivan, Attorney


ATTORNEY FOR THE BOARD

Eli White, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1998 to September 1998.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri and an August 2012 rating decision of the RO in New York, New York. 

By a July 2008 rating decision, the St. Louis, Missouri RO denied the claim of entitlement to service connection for residuals of head trauma.  The RO additionally granted the Veteran's claim for service connection for mild patellofemoral syndrome, right knee, assigning a 10 percent rating, and his claim for service connection for patellofemoral syndrome, left knee, assigning a zero percent rating, each effective January 10, 2008.  After the Veteran submitted his substantive appeal to the Board, but before the case was transferred to the Board on appeal, the RO in New York, New York increased the Veteran's service-connected patellofemoral syndrome, left knee, to 10 percent, effective August 20, 2009.  This increase was established via a rating decision issued in August 2012.  As the award is not a complete grant of benefits, the issue remains in appellate status.  See AB v. Brown, 6 Vet. App. 35 (1993).  Although the Veteran's representative filed a timely "Notice of Disagreement" with the August 2012 decision, as the left knee rating is already on appeal, the Board accepts it merely as a statement of continued disagreement with the initial rating. 

With respect to the Veteran's appeal of the July 2008 denial of entitlement to service connection for residuals of head trauma, the Board notes that in the December 2012 Supplemental Statement of the Case (SSOC), the New York RO mistakenly recharacterized the Veteran's appeal as a claim to reopen the original denial of service connection, and found that the Veteran failed to submit new and material evidence.  The Board is unclear as to why such recharacterization was made, and notes that the proper issue on appeal is the Veteran's original claim of entitlement to service connection for residuals of a head injury.  

In his June 2009 substantive appeal to the Board, the Veteran requested he be provided a videoconference hearing.  In September 2012, VA notified the Veteran that he was scheduled for a videoconference hearing to be held in January 2013.  In October 2012, the Veteran's representative submitted a letter withdrawing the request for a hearing.  The Veteran's representative additionally notified the VA in May 2013 that the Veteran is unable to attend a hearing in connection with his claims due to his medical conditions.  

The appeal is REMANDED to the Department of Veterans Affairs Regional Office.  VA will notify the appellant if further action is required.


REMAND

In his September 2008 Notice of Disagreement, the Veteran asserts that higher initial ratings are warranted for his service-connected disabilities.  Specifically, he states that his range of motion in his knees is "subject to good and bad days," and that he has disabling pain and limited range of motion in flexion and extension in excess of what was found in the May 2008 VA examination.  Although the mere passage of time does not require a new VA examination, because the Veteran has indicated that his symptoms are worse than the May 2008 VA examination suggests, he must be afforded a new examination.  The Board recognizes that the Veteran's agoraphobia may affect his ability to appear for an examination; however, the Board also notes that the Veteran managed to appear for a July 2013 VA examination in connection with his claim of entitlement to service connection for post traumatic stress disorder (PTSD).  Thus, on remand, the Veteran is urged to attend this important examination so that the Board may properly evaluate the current severity of his bilateral knee disabilities.  

The Veteran is hereby notified that it is his responsibility to report for the VA examination and to cooperate in the development of the case, and that should he fail to report to the examination, the claim will be rated based on the evidence of record.  38 C.F.R. § 3.655(b) (2013).

The Veteran additionally asserts that he is entitled to service connection for residuals of a head injury sustained in service.  He states that the medical evidence of record demonstrates that there is confusion as to whether the Veteran's symptoms are related to his in-service head injury or his diagnosed multiple sclerosis, and that he should be given the benefit of the doubt with respect to such evidence.  

The Board additionally finds that a clarifying opinion on the issue of nexus regarding the Veteran's claim of entitlement to service-connection for residuals of a head injury (TBI) is needed for proper adjudication of the claim.  In order to be adequate, an expert opinion must be supported by an analysis that the Board can weigh against other evidence.  Sefl v. Nicholson, 21 Vet. App. 120, 123-24 (2007).  "[M]ost of the probative value of a medical opinion comes from its reasoning," and the Board "must be able to conclude that a medical expert has applied valid medical analysis to the significant facts of the particular case in order to reach the conclusion submitted in the medical opinion."  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  In the May 2008 VA examination report, the examiner stated that the Veteran's "symptoms currently are definitely due to multiple sclerosis," yet failed to provide a rationale or detailed description as to how she reached that conclusion.  Accordingly, on remand, the claims file must be reviewed by a head trauma specialist, and he or she must provide an opinion as to whether the Veteran has a current TBI that is related to his in-service head injury, as well as comment on any interplay between his in-service injury and his currently diagnosed multiple sclerosis and neurological symptoms. 

A remand is additionally necessary in order to obtain outstanding Social Security Administration (SSA) records.  The Board observes that the claims file contains a December 2008 letter from the Veteran's representative noting that the Veteran filed a claim for benefits with the SSA and was granted benefits; however, the nature of his claim and the basis for receipt of such benefits is unclear.  Given the likelihood that records held by SSA might include those pertinent to the disabilities at issue in this appeal, the Board finds that remand to obtain any records associated with the grant of the award of SSA disability benefits is warranted.  Murincsak v. Derwinski, 2 Vet. App. 363 (1992).  Accordingly, on remand, efforts must be made to contact the SSA and obtain the Veteran's complete SSA records, including any administrative decision(s) on his application for SSA disability benefits and all underlying medical records.  

Accordingly, the case is REMANDED for the following action:

1.  Request a copy of the Veteran's complete SSA disability benefits file, including any administrative decision(s) on the Veteran's application for SSA benefits and all of the underlying medical records.  A copy of any response(s) from SSA, to include a negative reply, should be included in the claims file.  All records provided by SSA should also be included in the claims file.  

2.  After completing the above development, ensure that the Veteran is scheduled for a VA examination to determine the current severity of his service-connected bilateral knee disabilities.  The claims file, including a copy of this Remand, must be provided to the examiner for review.  

In addition, the examiner should provide an opinion as to the symptoms and functional loss attributable to the Veteran's service-connected mild patellofemoral syndrome, right knee, and that attributable to his service-connected patellofemoral syndrome, left knee. 

3.  Obtain a medical opinion from a neurologist or other traumatic brain injury specialist to determine the nature and etiology of the Veteran's residuals from a head injury.  The claims file, including a copy of this Remand, must be provided to the examiner for review.  While review of the entire file is required, attention is invited to the following particular records:

(a)  The August 1998 VA medical treatment records in which the examining neurologist describes the Veteran's sustained head trauma in July 1998 and current symptoms, and provides a diagnosis of "Post-concussive syndrome including headache, memory impairment, sleep difficulties, and vertigo episodes;" 

(b)  The May 2008 VA examination in which the examiner opines that the Veteran's symptoms "currently are definitely due to multiple sclerosis."

(c)  The December 2008 private neurological examination of the Veteran in which the examiner provided the following assessment: 

Multiple sclerosis, relapsing remitting variety.  The case is complicated with a history of head trauma, concussion, and history of drug abuse.  Regarding his current symptoms, I am not sure whether it is related to mild flare-up of his disease, although his neurologic examination has not changed from July 2008; 

(d)  The August 2012 private neuropsychological evaluation of the Veteran including a diagnosis of "Dementia (secondary to MS, TBI, emotional dysfunction, and history of drug abuse) with significant deficits in memory, verbal comprehension, and processing speed."

Following a review of the claims file, the neurologist or specialist should provide an opinion as to whether it is at least as likely as not (a 50 percent or greater possibility) that the Veteran has a current TBI that is related to his in-service head injury.  In addition, the specialist must comment on any interplay of the Veteran's in-service head injury with his currently diagnosed multiple sclerosis and neurological symptoms.  

The neurologist or specialist should provide a complete rationale for any and all conclusions reached.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so.  In so doing, the neurologist or specialist shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to the particular question.  The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it. 

4.  Following completion of the above action, readjudicate the Veteran's claims with consideration of any additional information obtained as a result of this Remand.  If the benefits sought are not granted, provide the Veteran and his representative with a Supplemental Statement of the Case and allow an appropriate opportunity to respond thereto.  The record should then be returned to the Board for appellate review. 

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


